Powell, J.
1. Where an indictment for burglary alleges, as the purpose of the breaking, the intent to commit a larceny, no description, value, or ownership of any goods intended to be stolen need be alleged. Tarver v. State, 95 Ga. 223 (21 S. E. 381) ; Kidd v. State, 101 Ga. 528 (28 S. E. 990) ; Lanier v. State, 76 Ga. 304; Berry v. State, 124 Ga. 825 (53 S. E. 616).
2. Where one person rents a house and uses it as a dwelling, but allows a room therein to be occupied by a boarder or lodger, and this room is burglarized, the ownership of the house, in an indictment for burglary, may be alleged either in the general or in the special occupant.

Judgment affirmed.